J-S49037-18

                                   2018 PA Super 392

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GUY C. HAUGHWOUT, SR.                      :
                                               :
                       Appellant               :   No. 416 MDA 2018

             Appeal from the Judgment of Sentence October 6, 2017
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0001537-2014,
                            CP-40-CR-0003790-2013


BEFORE:      SHOGAN, J., STABILE, J., and STEVENS*, P.J.E.

OPINION BY STEVENS, P.J.E.:                            FILED OCTOBER 30, 2018

        Appellant, Guy C. Haughwout Sr., appeals from the judgment of

sentence entered by the Court of Common Pleas of Luzerne County after this

Court remanded for resentencing on the charges of failing to comply with

registration requirements and failure to provide accurate registration

information under 18 Pa.C.S.A. § 4915.1(a)(1) and (3), respectively.1 After

careful review, we affirm.
____________________________________________


1   This section provides:

        (a) Offense defined.--An individual who is subject to
        registration under 42 Pa.C.S. § 9799.13 (relating to applicability)
        commits an offense if he knowingly fails to:

              (1) register with the Pennsylvania State Police as
              required under 42 Pa.C.S. § 9799.15 (relating to
              period of registration), 9799.19 (relating to initial
              registration) or 9799.25 (relating to verification by
              sexual offenders and Pennsylvania State Police);


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S49037-18



        Appellant was convicted of indecent assault in February of 2002; the

parties assert that Appellant was classified as a Sexually Violent Predator

(SVP) and subject to lifetime registration requirements under Megan’s Law I.2

        In the instant cases, on September 17, 2015, Appellant pled guilty to

failure to comply with registration requirements and failure to provide

accurate registration information at docket 3790 of 2013 and two counts of

failure to provide accurate registration information at docket 1537 of 2014.

        On October 26, 2015, the lower court sentenced Appellant to an

aggregate sentence of 11-22 years’ incarceration, which included several

mandatory minimum sentences under 42 Pa.C.S.A. § 9718.4. Appellant filed

a post-sentence motion which the lower court denied on November 18, 2015.

Appellant filed a timely appeal.

        On February 13, 2017, this Court vacated the judgments of sentence

and remanded for resentencing without the application of the mandatory

minimum sentences under Section 9718.4 based on the precedent set forth in

Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015) and Commonwealth

v. Wolfe, 140 A.3d 651 (Pa. 2016).



____________________________________________


                                ***
              (3) provide accurate information when registering
              under 42 Pa.C.S. § 9799.15, 9799.19 or 9799.25.

18 Pa.C.S.A. § 4915.1(a)(1)-(3).

2   The record does not establish when the underlying offense was committed.

                                           -2-
J-S49037-18



      After remand, on October 6, 2017, the lower court resentenced

Appellant to an aggregate sentence of 8-16 years’ imprisonment. Appellant

filed a timely notice of appeal. This Court subsequently dismissed the appeal

due to the untimeliness of Appellant’s docketing statement.

      On February 20, 2018, Appellant filed a petition, uncontested by the

Commonwealth, pursuant to the Post Conviction Relief Act (PCRA) seeking the

reinstatement of his appellate rights. The lower court granted his petition and

reinstated his appellate rights. Appellant filed another notice of appeal and

complied with the lower court’s direction to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      Appellant argues that this Court should vacate his convictions under

Section 4915.1 pursuant to Commonwealth v. Muniz, 164 A.3d 1189 (Pa.

2017).   In Muniz, the Supreme Court was asked to decide whether the

registration and reporting provisions of the Sexual Offender Registration and

Notification Act (SORNA) were unconstitutional as applied to a defendant who

was convicted of indecent assault in 2007 and subject to a ten-year

registration requirement under Megan’s Law III (42 Pa.C.S.A. § 9795.1)

(expired).

      However, as Muniz absconded prior to sentencing, he was not

apprehended until 2014 after which he was sentenced and deemed subject to

lifetime registration under SORNA.      The Supreme Court concluded that

SORNA’s registration and notification requirements were punitive in effect and

therefore, the retroactive application of SORNA’s registration provisions to

                                     -3-
J-S49037-18



offenses committed prior to SORNA’s effective date (December 20, 2012)

violates the ex post facto clauses in our federal and Pennsylvania

Constitutions. Id. at 1193.

      In the instant case, Appellant asks this Court to vacate his conviction

and argues that the Supreme Court’s decision in Muniz rendered SORNA

unconstitutional in its entirety and that the prior law under which Appellant

was deemed a lifetime registrant cannot be revived. Appellant’s Brief at 9.

      However, Appellant fails to recognize the Muniz court did not find

SORNA unenforceable in all contexts; rather, the Supreme Court held that

SORNA was unconstitutional as applied to Muniz because it changed his

registration requirement from ten years to lifetime registration, and thus,

increased his punishment for indecent assault after he committed the offense.

      Appellant’s case is distinguishable as he was subject to lifetime

registration upon his initial conviction and the enactment of SORNA did not

change his reporting period. As a result, we find no merit to Appellant’s claim.




                                     -4-
J-S49037-18



     For the foregoing reason, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

     Judge Stabile joins the Opinion.

     Judge Shogan files a Concurring Opinion.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/2018




                                   -5-